19-107
     Chen v. Garland
                                                                              BIA
                                                                    Christensen, IJ
                                                                    A206 511 312
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 25th day of March, two thousand twenty-one.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            RICHARD J. SULLIVAN,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   QI XUAN CHEN,
14            Petitioner,
15
16                     v.                                  19-107
17                                                         NAC
18   MERRICK GARLAND,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23   FOR PETITIONER:                   Gary J. Yerman, Esq. New York,
24                                     NY.
25

     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Merrick B. Garland is automatically substituted
     as Respondent.
 1   FOR RESPONDENT:             Cindy S. Ferrier , Assistant
 2                               Director; Kimberly A. Burdge,
 3                               Trial Attorney, Office of
 4                               Immigration Litigation, United
 5                               States Department of Justice,
 6                               Washington, DC.
 7
 8         UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12         Petitioner Qi Xuan Chen, a native and citizen of the

13   People’s Republic of China, seeks review of a December 20,

14   2018 decision of the BIA affirming a November 15, 2017

15   decision of an Immigration Judge (“IJ”).      In re Qi Xuan Chen,

16   No. A 206 511 312 (B.I.A. Dec. 20, 2018), aff’g No. A 206 511

17   312 (Immig. Ct. Nov. 15, 2017).         We assume the parties’

18   familiarity with the underlying facts and procedural history.

19         We review both the BIA’s and IJ’s decisions under the

20   substantial evidence standard.      See Yun-Zui Guan v. Gonzales,

21   432   F.3d   391,   394   (2d   Cir.    2005);   also   8   U.S.C.

22   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76

23   (2d Cir. 2018).

24         “Considering the totality of the circumstances, and all

25   relevant factors, a trier of fact may base a credibility

                                     2
 1   determination on . . . the inherent plausibility of the

 2   applicant’s    .    .   .   account,       the   consistency   between   the

 3   applicant’s or witness’s written and oral statements . . . ,

 4   the   internal      consistency    of       each    such   statement,    the

 5   consistency of such statements with other evidence of record

 6   . . . and any inaccuracies or falsehoods in such statements,

 7   without regard to whether an inconsistency, inaccuracy, or

 8   falsehood goes to the heart of the applicant’s claim, or any

 9   other relevant factor.”         8 U.S.C. § 1158(b)(1)(B)(iii).           “We

10   defer . . . to an IJ’s credibility determination unless, from

11   the totality of the circumstances, it is plain that no

12   reasonable fact-finder could make such an adverse credibility

13   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

14   2008); accord Hong Fei Gao, 891 F.3d at 76.                    Substantial

15   evidence supports the adverse credibility determination.

16         First, the agency reasonably relied on inconsistencies

17   between Chen’s asylum interview and his testimony regarding

18   where he attended church and was arrested, whether his parents

19   attended church with him, and what police station he was

20   detained at.       See Hong Fei Gao, 891 F.3d at 79 (holding that

21   “discrepancies . . . must be weighed in light of their


                                            3
 1   significance to the total context of . . . [the] claim of

 2   persecution” (quoting Zhong v. U.S. Dep’t of Justice, 480

 3   F.3d 104, 127 (2d Cir. 2007)).               And those inconsistencies

 4   provide substantial evidence for the adverse credibility

 5   determination.         See Likai Gao v. Barr, 968 F.3d 137, 145 n.8

 6   (2d Cir. 2020) (“[E}ven a single inconsistency might preclude

 7   an alien from showing that an IJ was compelled to find him

 8   credible.      Multiple inconsistencies would so preclude even

 9   more forcefully.”); Xian Tuan Ye v. Dep’t of Homeland Sec.,

10   446 F.3d 289, 295 (2d Cir. 2006) (holding that “material

11   inconsistency in an aspect of [the] story that served as an

12   example   of    the     very   persecution    from   which   [petitioner]

13   sought asylum . . . afforded substantial evidence to support

14   the adverse credibility finding” (internal quotation marks

15   omitted)).

16       The agency reasonably rejected Chen’s argument that he

17   should not be faulted for his failure to mention the church

18   he attended and was arrested at during his interview.                   See

19   Hong Fei Gao, 891 F.3d at 78 (“[T]he probative value of a

20   witness’s      prior    silence   on   particular    facts    depends   on

21   whether those facts are ones the witness would reasonably


                                            4
 1   have been expected to disclose.”).               His other explanations do

 2   not resolve his inconsistent statements or compel a finding

 3   that his statements were consistent.               See Majidi v. Gonzales,

 4   430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more

 5   than    offer   a   plausible    explanation        for   his     inconsistent

 6   statements to secure relief; he must demonstrate that a

 7   reasonable      fact-finder     would       be   compelled   to    credit   his

 8   testimony.” (internal quotation marks omitted)).

 9          Second, the agency reasonably found Chen’s account of

10   his escape from police custody inherently implausible.                      See

11   Siewe v. Gonzales, 480 F.3d 160, 168-69 (2d Cir. 2007) (“The

12   speculation that inheres in inference is not ‘bald’ if the

13   inference is made available to the factfinder by record facts,

14   or even a single fact, viewed in the light of common sense

15   and ordinary experience.”).        The agency reasonably questioned

16   the plausibility of Chen’s account that he escaped from a

17   guarded hospital room through an unlocked window, scaled a

18   fence, and escaped by bus after he ran into an acquaintance

19   who paid his bus fare.          See Ming Xia Chen v. BIA, 435 F.3d

20   141, 146 (2d Cir. 2006) (upholding implausibility finding

21   where applicant testified she escaped detention “just because


                                             5
 1   her jailors were not paying attention”).

 2       Lastly, the agency reasonably found that Chen failed to

 3   sufficiently corroborate his claim of past persecution.                See

 4   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

 5   applicant’s failure to corroborate his . . . testimony may

 6   bear on credibility, because the absence of corroboration in

 7   general makes an applicant unable to rehabilitate testimony

 8   that has already been called into question.”).                     The IJ

 9   reasonably afforded diminished evidentiary weight to the

10   letters from his family and a fellow church member in China.

11   See Y.C. v. Holder, 741 F.3d 324, 332, 334 (2d Cir. 2013)

12   (holding     that    “[w]e   generally       defer   to    the    agency’s

13   evaluation    of    the   weight   to   be   afforded     an   applicant’s

14   documentary evidence” and deferring to BIA decision to afford

15   little weight to letter from applicant’s spouse).

16       The adverse credibility determination is dispositive of

17   asylum, withholding of removal, and CAT relief because all

18   three forms of relief are based on the same discredited

19   factual predicate.        See Paul v. Gonzales, 444 F.3d 148, 156-

20   57 (2d Cir. 2006).

21


                                         6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7